internal_revenue_service number release date index number ----------------- ----------------------------- ------------- ------------------------------- ------------- ------------------------------------------ department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc fip b01 plr-117638-11 date date legend taxpayer properties state tax_year dear ---------- ------------------------------------- - -------------------------------------------- ------------ ------- this is in response to your letter dated date and supplemental submission dated date requesting a ruling on behalf of taxpayer taxpayer has requested a ruling regarding the definition of qualified_health_care_property under sec_856 of the internal_revenue_code as amended the code for purposes of the related-party rent exception of sec_856 facts taxpayer is a state corporation that elected to be taxed as a real_estate_investment_trust reit under sec_856 through of the code in tax_year taxpayer uses the overall accrual_method of accounting and the calendar_year for its taxable_year taxpayer has acquired a number of properties from unrelated third parties pursuant to the structure permitted by the housing and economic recovery act of plr-117638-11 pub_l_no 122_stat_2654 ridea taxpayer intends to lease all the properties to a taxable_reit_subsidiary trs of taxpayer which will in turn enter into an arm’s length management_contract with an eligible_independent_contractor eik within the meaning of sec_856 in order to properly lease and contract the properties under sec_856 each property must be a qualified_health_care_property within the meaning of sec_856 taxpayer is seeking a ruling on those properties that are unlicensed age- restricted residential facilities that provide living quarters and significant congregate services to residents facilities to ensure they meet the definition of a qualified_health_care_property the facilities are marketed as senior independent living facilities and provide a service-intensive living environment for seniors who are able to physically care for themselves residents of the facilities must provide for their own medical needs but their ability to do so is monitored by the management of the facility in the event that the facility management often in consultation with the resident’s physician determines that a resident is no longer able to care for himself that resident must move out of the facility in the event that a resident is required to move out because he can no longer care for himself the lease provides for a reduced notice of termination taxpayer represents that the facilities offer services that are not commonly offered by a typical apartment building or complex the facilities provide congregate dining housekeeping social and recreational services and transportation services to all residents the living quarters in all facilities contain emergency call systems specifically designed for elderly residents and most facilities provide for in-person status checks in addition the residency agreements contain or will contain provisions that expressly authorize the staff to obtain emergency medical services or supplies for residents in the event of a medical emergency staff at the facility call escort the emergency medical team to the resident contact the resident’s family and act as first responders while waiting for the emergency medical team to arrive by providing basic first aid and comfort to the resident in distress in addition the facilities keep current do not resuscitate forms dnr for residents and in the event of an emergency the facility’s staff will inform medical personnel if the resident in distress has a dnr on file other services offered by the facilities include the availability of emergency call pendants that can be worn by residents companions are also available for residents to assist the resident with transportation or shopping off-site sharps containers are provided by the facilities for medical biohazard disposal ie syringes and medical piercing devices all oxygen use and equipment must be reported to the facility sections of the housing and economic recovery act incorporated significant portions of proposed_legislation introduced as the reit investment diversification and empowerment act of or ridea see h_r and s 100th cong 1st sess the portions of the housing and economic recovery act that incorporated h_r and s are still commonly referred to as ridea see generally tony m edward dara f bernstein reits empowered bna tax mgmt real_estate jn’l no date pincite plr-117638-11 director so the director can determine the equipment’s compliance with applicable regulations and if in compliance the resident must maintain an oxygen in use sign on the entrance to his unit in addition consent is required from management to receive in- home health care services from a third party health care provider this consent is conditioned in part on proof of the provider’s proper licensure and adequate insurance in addition to the included services the eik operating the facilities will make a health program available to residents on a voluntary basis for an additional fee these services will be provided on-site by an affiliate of the facility’s managing eik these health programs will offer medicare-certified physical occupational and speech therapy medication management and skilled nursing services administered by licensed professionals the purpose of the health program is to help minimize the effects of aging by providing treatments promoting functional independence improving overall health and teaching techniques for preventing pain and disability the program will also offer participants health education and individualized health and wellness programs law and analysis sec_856 provides that at least percent of a reit’s gross_income must be derived from sources that include rents_from_real_property sec_856 provides that at least percent of a reit’s gross_income must be derived from sources that likewise include rents_from_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease sec_856 provides that rents_from_real_property do not include amounts received directly or indirectly from a corporation if the reit owns percent or more of the total combined voting power or percent or more of the total value of the shares of the corporation sec_856 provides that amounts paid to a reit by a trs shall not be excluded from rents_from_real_property by reason of sec_856 when a reit leases a qualified_lodging_facility or qualified_health_care_property to a trs and the facility or property is operated on behalf of the trs by a person who is an eligible_independent_contractor plr-117638-11 sec_856 provides that the term eligible_independent_contractor with respect to any qualified_lodging_facility or qualified_health_care_property as defined in sec_856 means any independent_contractor if at the time such contractor enters into a management agreement or other similar service_contract with the trs to operate such qualified_lodging_facility or qualified_health_care_property such contractor or any related_person is actively engaged in the trade_or_business of operating qualified lodging_facilities or qualified health care properties respectively for any person who is not a related_person with respect to the real_estate_investment_trust or the taxable_reit_subsidiary sec_856 defines qualified_health_care_property as any real_property which is a health_care_facility a health_care_facility is defined in sec_856 as a hospital nursing facility assisted living facility congregate care facility qualified_continuing_care_facility as defined in sec_7872 or other licensed facility which extends medical or nursing or ancillary services to patients and which was operated by a provider of such services that is eligible for participation in the medicare program under title xvii of the social_security act subchapter xviii of chapter of title u s c a et seq with respect to the facility in the present case residents are physically independent but the eik at the facilities actively monitors the resident’s health and provides services to help improve the health and wellbeing of its elderly residents the eik at the facilities monitors the residents and those who are not healthy enough to take care of themselves are required to leave the facility and move to a more suitable living environment in addition the eik at the facilities provides all residents with emergency call systems meals transportation and housekeeping management at the facilities supervises health- related activities of the residents such as in-home health care and oxygen equipment and even maintains a file of dnr forms additionally the facility management provides optional health care services on-site for residents these healthcare services are not typically available in general apartment buildings and offer services for residents in a manner that provides for congregate care conclusion based on the facts as represented we rule that the facilities are congregate care facilities within the meaning of sec_856 and therefore constitute qualified health care properties within the meaning of sec_856 accordingly amounts paid to the taxpayer by the trs shall not be excluded from rents_from_real_property by reason of sec_856 so long as the facilities are operated and managed by an eligible_independent_contractor plr-117638-11 except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely robert a martin robert a martin senior technician reviewer branch office of associate chief_counsel financial institutions products
